ICJ_151_TemplePreahVihear-Interpretation_KHM_THA_2013-11-11_JUD_01_ME_03_EN.txt.                                                                                              346




                         DECLARATION OF JUDGE AD HOC GUILLAUME

                 [Translation]

                    (1) Interpretation of second operative paragraph of 1962 Judgment requiring
                 Thailand to withdraw from vicinity of Temple on Cambodian territory —
                 Cambodian territory extending to north as far as line on Annex I map — Thai
                 territory commencing beyond that line — Frontier thus fixed by Court with binding
                 force in operative part of new Judgment — (2) Unnecessary to rule on Cambodia’s
                 submissions seeking attribution of binding force to that line more generally —
                 (3) Obligation on Thailand to respect sovereignty of Cambodia over territory thus
                 recognized as Cambodian — Unnecessary to decide whether Thailand’s 1962
                 obligation to withdraw was continuing or instantaneous.



                    1. I agree with the Court’s unanimous decision as set out in para-
                 graphs 98 and 108 of the Judgment. I believe it useful, however, to pro-
                 vide some clarification of the scope of that decision.
                    2. I will begin by recalling that in 1962 the Court was seised, as it put
                 it, of a “difference of view about sovereignty over the region of the Tem-
                 ple of Preah Vihear”. The Court stated in the Judgment which it delivered
                 at that time that “[t]o decide this question of territorial sovereignty,
                 [it] must have regard to the frontier line between the two States”
                 (I.C.J. Reports 1962, p. 14). After a long analysis that forms the core of
                 the Judgment, the Court “pronounce[d] in favour of the line as mapped
                 [on what it called ‘the Annex I map’] in the disputed area” (ibid., p. 35).

                    In the same Judgment, the Court observed, however, that Cambodia
                 had initially requested it only to declare that the Temple was situated in
                 its territory and had not asked it to fix the line of the frontier. It had pre-
                 sented submissions on the latter point only during the hearings. In those
                 circumstances, the Court considered that it was unable to adjudicate on
                 this enlargement of the original claim. Therefore it ruled on the line of the
                 frontier only in the reasoning of its Judgment and did not do so in the
                 operative part itself. Then on the basis of that reasoning, it concluded in
                 the operative part :
                 (1) that “the Temple of Preah Vihear is situated in territory under the
                     sovereignty of Cambodia” ;
                 (2) “finds in consequence . . . that Thailand is under an obligation to
                     withdraw any military or police forces, or other guards or keepers,
                     stationed by her at the Temple, or in its vicinity on Cambodian
                     territory”.

                                                                                               69




8 Ord 1050.indb 135                                                                                  25/06/14 13:11

                             request for interpretation (decl. guillaume)                 347

                    Such was the Judgment whose interpretation has been sought by Cam-
                 bodia under Article 60 of the Statute.
                    3. In light of the final submissions of Cambodia and Thailand, it is
                 apparent that there are in this case several disputes regarding the meaning
                 and scope of the 1962 Judgment. As the Court noted in paragraph 31 of
                 its Order of 18 July 2011, and as it recalls in paragraph 35 of its Judg-
                 ment, the differences between the Parties relate :
                 (a) “to the question of whether the Judgment did or did not recognize
                     with binding force the line shown on the Annex I map as representing
                     the frontier between the two Parties” ;
                 (b) “to the meaning and scope of the phrase ‘vicinity on Cambodian
                     territory’ used in the second paragraph of the operative clause of the
                     Judgment” ;
                 (c) “to the nature of the obligation imposed on Thailand . . . to ‘withdraw
                     any military or police forces, or other guards or keepers’, and, in
                     particular, to the question of whether this obligation is of a continuing
                     or an instantaneous character”.
                    4. In the present Judgment, the Court first of all dismisses the objec-
                 tions to jurisdiction and admissibility raised by Thailand. It then consid-
                 ers Cambodia’s submissions regarding the second paragraph of the
                 operative part of the 1962 Judgment. The Court thus seeks to determine
                 the meaning and scope of the phrase “vicinity on Cambodian territory”
                 used in that paragraph.
                    5. Cambodia contends that the “vicinity of the Temple situated in
                 Cambodian territory” corresponds to an area of approximately 4.6 square
                 kilometres between the line on the Annex I map and the watershed line
                 claimed by Thailand in 1962. The area so claimed includes the entirety of
                 the promontory of Preah Vihear, the hill of Phnom Trap and the valley
                 separating the promontory from the hill (para. 83).
                    6. For its part, Thailand claims that the vicinity of the Temple corre-
                 sponds to the Temple itself and a narrow strip of land around the Tem-
                 ple, as defined in the resolution of the Thai Council of Ministers of
                 10 July 1962 and implemented on the ground by means of a barbed wire
                 fence erected by Thailand in 1962. The vicinity thus defined has an area
                 of 0.25 square kilometres (para. 84).
                    7. The Court has adopted an intermediate solution. It has decided that
                 “the vicinity of the Temple situated in Cambodian territory” included the
                 Temple itself, the promontory on which it is built and the valley separa­
                 ting the promontory from the hill of Phnom Trap. Accordingly, the hill
                 of Phnom Trap did not form part of the vicinity within the meaning of
                 the second operative paragraph of the 1962 Judgment (paragraph 98 as
                 cited in paragraph 108).
                    8. The Court has further stated that “[i]n the north, the limit” of the
                 vicinity thus defined “is the Annex I map line” (paragraph 98 as cited in
                 paragraph 108). Cambodian territory thus extends “as far as [that] line”
                 (para. 90). Beyond that line, Thai territory begins (ibid.). Therefore, in

                                                                                           70




8 Ord 1050.indb 137                                                                              25/06/14 13:11

                             request for interpretation (decl. guillaume)                348

                 this area the Annex I map line constitutes the frontier between the two
                 States. As a result, Thailand was under an obligation in 1962 to withdraw
                 the military or police forces, or other guards or keepers present in the
                 vicinity of the Temple on Cambodian territory south of the Annex I map
                 line, to “Thai territory” north of that line (para. 98).

                   9. I agree with these findings for the geographical and historical rea-
                 sons set out by the Court in paragraphs 86 to 97 of the Judgment. I
                 should add that, in adopting this interpretation of the second operative
                 paragraph of the 1962 Judgment, the Court :
                 (a) fixes in the actual operative part of its Judgment (paras. 108 and 98)
                     the limits of the territories of Cambodia and Thailand, that is to say,
                     the frontier between the two countries. In so doing, it accords binding
                     force to the line on the Annex I map in the sector in question ;
                 (b) determines the extent of the “vicinity on Cambodian territory” in
                     such a way that it enables Cambodia to have ready access to the
                     Temple from the Cambodian plain by the valley separating the prom-
                     ontory of Preah Vihear from the hill of Phnom Trap, and thus freely
                     to undertake its upkeep and supervision (paras. 89, 98 and 106) ;
                 (c) leaves open the question as to whether the hill of Phnom Trap is in
                     Cambodian territory or Thai territory (para. 97).
                    10. Having thus provided the required interpretation of the second
                 operative paragraph of the 1962 Judgment, the Court did not feel that it
                 was incumbent upon it to rule on the rest of Cambodia’s submissions as
                 referred to in paragraph 3 above.
                    11. In the first place, the Court recalled that it had concluded that
                 Cambodia’s sovereignty “extend[ed] in the north [in the vicinity of the
                 Temple] to the Annex I map line but not beyond it” (para. 104). It found
                 that in the operative part of its Judgment it had fixed with binding force
                 the frontier in the sector which had been the subject of the dispute sub-
                 mitted to it in 1962. It was not for the Court to rule more generally on the
                 binding force of the Annex I line outside that sector. It sufficed for it to
                 find that it had decided the matter in the Temple sector. There was thus
                 no need for it to rule on Cambodia’s remaining initial submissions (ibid.).
                 
                    12. I would add that, if the Court had considered it necessary to rule
                 on the arguments developed by Cambodia in that regard, I would for my
                 part have been inclined to accept them. In 1962, the Court ruled clearly in
                 the reasoning of its Judgment in favour of the Annex I line (I.C.J. Reports
                 1962, p. 35). This reasoning was inseparable from the operative part ; it
                 constituted the “condition essential” thereto (Judgment, para. 34), that is
                 to say, the ratio decidendi. It is true that the reasoning did not have the
                 executory force attaching to the operative parts of judgments, but it had
                 the authority of res judicata, that is to say, binding force.
                    13. Finally, nor did the Court consider it necessary to decide the ques-
                 tion of whether or not the obligation on Thailand under the 1962 Judg-

                                                                                          71




8 Ord 1050.indb 139                                                                             25/06/14 13:11

                             request for interpretation (decl. guillaume)               349

                 ment to withdraw from the Temple and its vicinity on Cambodian
                 territory was of a continuing or instantaneous character. It noted that
                 Thailand had recognized before the Court that it had an obligation to
                 respect the integrity of Cambodian territory. It noted that this obligation
                 “applies to any disputed territory found by the Court to be under Cam-
                 bodian sovereignty” (para. 105), and hence to the “vicinity on Cambo-
                 dian territory” as defined by the Court. As a result, Thailand cannot
                 reintroduce military or police forces, or other guards or keepers, to that
                 territory. Accordingly, it was not necessary to address the question of
                 whether the 1962 Judgment still imposes today the same obligation on
                 Thailand.
                    14. In conclusion, in the operative part of its Judgment (paras. 108 and
                 98), the Court has determined the extent of “the vicinity of the temple on
                 Cambodian territory” as referred to in the second operative paragraph of
                 the 1962 Judgment. In that same operative part, the Court has made it
                 clear that that territory extends to the north as far as the Annex I map
                 line. Beyond that line, Thai territory starts. The Court has thus deter-
                 mined the line of the frontier in the sector in question, thereby according
                 binding force to the line on the Annex I map in that sector. It has, fur-
                 thermore, clarified the extent of the vicinity of the Temple in such a way
                 as to ensure that Cambodia has free access to the Temple from the Cam-
                 bodian plain.

                                                           (Signed) Gilbert Guillaume.




                                                                                         72




8 Ord 1050.indb 141                                                                            25/06/14 13:11

